SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
371
TP 10-02127
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF VARREL MITCHELL, PETITIONER,

                     V                                            ORDER

JAMES L. BERBARY, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY AND BRIAN FISCHER,
COMMISSIONER, NEW YORK STATE DEPARTMENT OF
CORRECTIONAL SERVICES, RESPONDENTS.


VARREL MITCHELL, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Penny M.
Wolfgang, J.], entered June 15, 2010) to review a determination of
respondents. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court